             Case 5:20-cv-05799-LHK Document 232 Filed 09/29/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S SEPTEMBER 28, 2020,
18
              v.                                ORDER, ECF 225
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 28, 2020, ORDER, ECF 225
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 232 Filed 09/29/20 Page 2 of 3




1           Pursuant to the Court’s Order dated September 28, 2020, ECF No. 225, Defendants are in
2    the process of filing with the Court documents related to the Secretary of Commerce’s September
3    28, 2020 announcement about the “target date” for completing census field data operations.
4    Defendants are also providing a log of materials withheld on the basis of privilege.
5           The means by which Defendants identified and collected documents are described in the
6    accompanying declaration of Brian D. DiGiacomo.            Mr. DiGiacomo’s declaration likewise
7    describes the basis for the privileges asserted.
8

9

10

11

12   DATED: September 29, 2020                              Respectfully submitted,
13
                                                            JEFFREY BOSSERT CLARK
14
                                                            Acting Assistant Attorney General
15
                                                            ALEXANDER K. HAAS
16                                                          Branch Director
17
                                                            DIANE KELLEHER
18                                                          BRAD P. ROSENBERG
                                                            Assistant Branch Directors
19

20                                                          /s/ Alexander V. Sverdlov
                                                            ALEXANDER V. SVERDLOV
21                                                            (New York Bar No. 4918793)
                                                            M. ANDREW ZEE (SBN 272510)
22                                                          Trial Attorneys
23                                                          U.S. Department of Justice
                                                            Civil Division - Federal Programs Branch
24                                                          1100 L Street, NW
                                                            Washington, D.C. 20005
25                                                          Telephone: (202) 305-0550
26
                                                            Attorneys for Defendants
27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 28, 2020, ORDER, ECF 225
     Case No. 5:20-cv-05799-LHK
                                                        1
             Case 5:20-cv-05799-LHK Document 232 Filed 09/29/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 29th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
